[Cite as State v. Nixon, 2021-Ohio-3081.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2021-P-0077

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
         -v-                                     Court of Common Pleas

DAVID A. NIXON,
                                                 Trial Court No. 2021 CR 00626
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: September 7, 2021
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

David A. Nixon, pro se, Portage County Jail, 8240 Infirmary Road, Ravenna, OH 44266
(Defendant-Appellant).


THOMAS R. WRIGHT, J.

         {¶1}    On July 23, 2021, appellant, David A. Nixon, pro se, filed a notice of appeal

from the trial court’s July 12, 2021 judgment entry which orders: “[appellant’s] bond is set

at $100,000 cash or surety and shall have a Temporary Protection Order.”

         {¶2}    R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶3}    “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;
       {¶4}    “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

       {¶5}    “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶6}    “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

       {¶7}    “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

       {¶8}    “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶9}    “(5) An order that determines that an action may or may not be maintained

as a class action; * * *.”

       {¶10} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

Furthermore, “in a criminal case there must be a sentence which constitutes a judgment

or a final order which amounts ‘to a disposition of the cause’ before there is a basis for

appeal.” State v. Chamberlain, 177 Ohio St. 104, 106-107(1964); see also State v.

Eyajan, 11th Dist. Ashtabula Nos. 2019-A-0005, 2019-A-0006, 2019-A-0007, 2019-A-

0008, 2019-A-0009, 2019-A-0010, 2019-Ohio-419; State v. Thompson, 11th Dist.

Portage No. 2018-P-0066, 2018-Ohio-4177; State v. Marbuery-Davis, 11th Dist. Lake No.

2016-L-001, 2016-Ohio-898.



                                              2

Case No. 2021-P-0077
      {¶11} In the present case, there has been no disposition of the underlying cause

i.e., appellant has not been convicted.

      {¶12} Accordingly, the appeal is dismissed for lack of a final appealable order.



MARY JANE TRAPP, P.J.,

MATT LYNCH, J.,

concur.




                                           3

Case No. 2021-P-0077